PER CURIAM.
ON ORDER TO SHOW CAUSE
This court issued a Spencer1 show-cause order directing appellant, Chester R. Mur-nahan, to demonstrate why he should not be barred from filing further pro se challenges to his convictions and sentences in Orange County, Ninth Judicial Circuit Court Case Number 1999-CF-10926-B-0. Murnahan failed to file a response. As such, we conclude that, since Murnahan is abusing the judicial process, he must be barred from filing any further pro se pleadings.
Accordingly, Murnahan is prohibited from filing with this court any further pro se pleadings concerning Orange County, Ninth Judicial Circuit Court, case number 1999-CF-10926-B-0. The Clerk of this court is directed not to accept any further pro se filings from Murnahan concerning this case. Any additional pleadings or motions related to this case will be summarily rejected by the Clerk unless they are filed by a member in good standing with The Florida Bar. See Johnson v. State, 652 So.2d 980, 980 (Fla. 5th DCA 1995); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995). The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2014); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005). Rehearing will not be entertained.
Future pro se filings PROHIBITED.
LAWSON, C.J., PALMER and TORPY, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).